DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
B. Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form	4
III. Claim Rejections - 35 USC § 103	5
A. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0146862 (“Danello”) in view of US 2017/0110387 (“Kim”).	5
B. Claims 7, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0183909 (“Chiu”) in view of US 2011/0127655 (“Fujii”).	7
C. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Fujii, as applied to claim 7 above, and further in view of Kim.	10
D. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Fujii, as applied to claims 7 and 11 above, and further in view of US 2003/0056392 (“Boroson”).	11
E. Claims 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0026957 (“Atwood”) in view of Chiu.	13
F. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Atwood in view of Chiu, as applied to claim 13 above, and further in view of Kim.	16
IV. Response to Arguments	17
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
New claim 21 reads in pertinent part,
21. (New) The IC package of claim 7, wherein: 
the lid [110] further includes a top portion, 
the foot portion [110A] is closer to the die than the top portion, … 
Applicant indicates that new claim 21 is “fully supported by the originally filed application” (Remarks filed 10/28/2022, p. 5).  However, Applicant fails to indicate where in the specification or drawings there exists support for the feature, “the foot portion [110A] is closer to the die than the top portion [of the lid 110]”.  The specification states that “[t]he drawings are not necessarily to scale.” (Specification: ¶ 13)  As such, Applicant cannot rely on the drawings as support for showing that “the foot portion [110A] is closer to the die than the top portion [of the lid 110]”.  In addition, the claim language fails to find antecedent basis in the specification.  Based on the foregoing, the feature, “the foot portion [110A] is closer to the die than the top portion [of the lid 110]” introduces new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
B. Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form 
for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13, as currently amended, reads in pertinent part,
Claim 18 reads,
18. (Currently Amended) The IC package of claim 13, wherein the lip portion has a thickness between 100 microns and 500 microns.
However claim 13 requires the “height” of the lip portion to be less than 200 microns, stating in this regard:
wherein the STIM has a thickness that is less than 200 microns, and 
wherein a height of the lip portion is smaller than the thickness of the STIM.
 The specification states, “[t]he height 145 of the lip portion 110G may take any suitable value; for example, in some embodiments, the height 145 may be between 100 microns and 500 microns.” (Specification: ¶ 30)  Therefore, the “thickness” in claim 18 corresponds to the “height” in claim 13. 
Thus, claim 18 broadens rather than further limits the allowable thickness or height of the lip portion.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0146862 (“Danello”) in view of US 2017/0110387 (“Kim”).
Claim 1 reads,
1. (Currently Amended) An integrated circuit (IC) package, comprising:
[1] a package substrate; 
[2] a die having a dielectric material at a top surface; 
[3a] a lid, wherein the die is between the package substrate and the lid, 
[3b] the lid includes a top portion and a side portion, 
[3c] the side portion is closer to the package substrate than the top portion, and 
[3d] the side portion is in contact with the package substrate; and 
[4] a solder thermal interface material (STIM) between the die and the lid, 
[5] wherein the STIM is in contact with the dielectric material at the top surface of the die.  

With regard to claim 1, Danello discloses, generally in Figs. 4A-4D and 6A-6C,
1. An integrated circuit (IC) package [“microelectronic package 170”; ¶ 33], comprising:
[1] a package substrate 18 [¶¶ 19-20]; 
[2] a die 35 [¶ 22]; 
[3a] a lid 42/40 [¶¶ 20, 23], wherein the die 35 is between the package substrate 18 and the lid 42/40
[3b] the lid 42/40 includes a top portion 42 and a side portion 40, 
[3c] the side portion 40 is closer to the package substrate 18 than the top portion 42, and 
[3d] the side portion 40 is in contact with the package substrate 18 [as shown in Figs. 4D and 6C]; and 
[4] a solder thermal interface material (STIM) 62 [¶¶ 20, 24, 27, 28] between the die 35 and the lid 42/40, 
[5] … [not taught].

With regard to feature [5] of claim 1,
[5] wherein the STIM is in contact with the dielectric material at the top surface of the die.  
Danello shows that the STIM 62 is in contact with the top surface of the die 35 (Danello: Fig. 4D) but does not teach a dielectric material at the top surface of the die 35 in contact with the STIM 62.
Kim teaches a package similar to that in Danello including a STIM 117 to transfer heat from an integrated circuit die 105 to a heat dissipating lid 200/300 (supra).  In addition, Kim teaches embodiments in which a dielectric layer (either 107 in Figs. 5B, 5D, and 5E [Kim: ¶ 72] or the “insulating layer” not shown in Fig. 5F [Kim: ¶ 77]) on the top surface of the integrated circuit die 105.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a dielectric layer on the top surface of the integrated circuit die 35 of Danello in contact with the STIM 62 in order to insulate the integrated circuit die 35 from the STIM 62, as taught in Kim (Kim: ¶ 77; Fig. 5F) or to serve as a recess in which the STIM can be retained, as also taught in Kim (Kim: ¶ 72: Figs. 5B, 5D, 5E). 
This is all of the features of claim 1.

With regard to claims 2-6, Danello further discloses,
2. (Original) The IC package of claim 1, wherein the lid includes a hole 44 [¶ 23], and at least a portion of the STIM 62 is in the hole [as shown in Figs. 4D and 6C].  
3. (Original) The IC package of claim 2, wherein the hole 44 is tapered [as shown in each of Figs. 4A-4D].  
4. (Original) The IC package of claim 2, wherein the hole 44 narrows toward the die 35 [as shown in each of Figs. 4A-4D].  
5. (Original) The IC package of claim 1, wherein the lid 42 includes a metal layer 204, and the STIM 62 is in contact with the metal layer 204 [¶¶ 29-30; Fig. 6C].  
6. (Original) The IC package of claim 5, wherein the metal layer 204 includes gold or silver [¶ 30].

B. Claims 7, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0183909 (“Chiu”) in view of US 2011/0127655 (“Fujii”).
Claim 7 reads,
7. (Currently Amended) An integrated circuit (IC) package, comprising: 
[1] a package substrate; 
[2] a die; 
[3a] a lid, wherein the die is between the package substrate and the lid, the lid includes 
[3b] a foot portion, 
[3c] the foot portion includes a narrowed portion proximate to the package substrate, and 
[3d] the narrowed portion is an integral portion of the lid; and 
[4] a solder thermal interface material (STIM) between the die and the lid.

With regard to claim 7, Chiu discloses, generally in Figs. 3 and 7,
7. (Currently Amended) An integrated circuit (IC) package [“microelectronic package 170”; ¶ 33], comprising: 
[1] a package substrate 108 [¶ 25]; 
[2] a die 102 [¶ 25]; 
[3a] a lid [‘heat dissipation device 124” alone or with “spacer 48”; ¶¶ 26, 28; Fig. 3], wherein the die 102 is between the package substrate 108 and the lid 124, 
[3b] the lid 124 or 124/48 includes a foot portion [“lip 128” (Fig. 7) or 128/48 (Fig. 3)], 
[3c] the foot portion 128/48 includes a narrowed portion 48 proximate to the package substrate 108 [¶ 28; only the embodiment in Fig. 3 but not the embodiment in Fig. 7], and 
[3d] the narrowed portion is an integral portion of the lid; and 
[4] a solder thermal interface material (STIM) 154 [¶¶ 29-30] between the die 102 and the lid 124 or 124/48.  

With regard to features [3c] and [3d] of claim 7,
[3c] the foot portion includes a narrowed portion proximate to the package substrate, and 
[3d] the narrowed portion is an integral portion of the lid;
The embodiment in Fig. 7 does not include the spacer and therefore does not teach either of features [3c] and [3d].  The embodiment in Fig. 3 does not teach that the narrowed portion, i.e. the spacer 48 is “an integral portion of the lid” and only lacks feature [3d].
Fujii, like Chiu, teaches a package having a lid 40 over a semiconductor chip 30 attached to a package substrate 20 with an adhesive 45 (Fujii: ¶¶ 31-32, 38; Figs. 1, 5, 6).  Fujii further teaches that the sidewall 42 of the lid includes a “step portion”, i.e. a narrowed portion, integral to the lid 40, which functions as a “resin holding portion” to prevent the adhesive 45 from overflowing the side of the package substrate 20 at the time of sealing the lid (Fujii: ¶¶ 51-52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the spacer 48 of the sidewall 128 of the lid 124 in Fig. 3 of Chiu to be integral to the lid, because Fujii teaches that a narrowed portion at the base of the lid’s sidewall, which the spacer 48 in Chiu is shown to be, can be made integrally with the sidewall and adds the benefit of functioning as a “resin holding portion” to prevent overflow of adhesive 134 (Chiu: ¶ 26).  As such, Fujii may be seen as an improvement to Chiu in this regard.  (See MPEP 2143.)
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the step portion (i.e. 43 in Fujii) at the base of the sidewall 128 of the lid 124 in Chiu, which reads on the claimed “narrowed portion” integrally formed with the lid, in order to form the “resin holding portion” to prevent overflow of adhesive 134 (Chiu: ¶ 26).  As such, Fujii may be seen as an improvement to Chiu in this regard.  (See MPEP 2143.)
This is all of the features of claim 7.

With regard to claim 9, Chiu further discloses,
9. (Original) The IC package of claim 7, wherein the lid 124 or 124/48 includes a hole 136 [¶ 27], and at least a portion of the STIM 154 is in the hole 136 [as shown in Figs. 6 and 7].  

With regard to claims 10-11, Chiu modified according to Fujii further discloses,
10. (Original) The IC package of claim 7, wherein the narrowed portion i.e. [48 integral with sidewall 128 of the lid 124 in Fig. 3 of Chiu as taught in Fujii]  is in contact with the package substrate 108 [as shown in Fig. 3 of Chiu].  
11. (Original) The IC package of claim 7, further comprising: a sealant 134 [¶¶ 26, 28] in contact with the narrowed portion 48 [as shown in Fig. 3 of Chiu and Figs. 1, 5, and 6 of Chiu]. 

Bearing in mind the rejection under 35 USC 112(a) for lack of written description, with regard to claim 21, Chiu modified according to Fujii to include the foot 128 with the narrowed portion, further teaches, 
21. (New) The IC package of claim 7, wherein: 
[1] the lid 124 [of Chiu] further includes a top portion [the top portion taken to be the top outside corner or edge of the “base portion 122” of lid 124; Chiu: ¶ 26, Fig. 7], 
[2] the foot portion 128 is closer to the die than the top portion [given that the “top portion”, i.e. “the top outermost corner or edge of the “base portion 122” of lid 124” is necessarily directly above the foot portion 128 and therefore necessarily further away from the die 102 than the inside edge of the foot portion 128], and 
[3] a material composition of the narrowed portion [of the foot portion 128] is same as a material composition of the top portion [of the lid 124] [as explained above under claim 7 for the embodiment shown in Fig. 7 of Chiu modified to form the step portion 43 of Fujii in the foot portion 128 of Chiu].

C. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Fujii, as applied to claim 7 above, and further in view of Kim.
Claim 8 reads,
8. The IC package of claim 7, wherein 
[1] the die has a dielectric material at a top surface of the die, and 
[2] the STIM is in contact with the dielectric material at the top surface of the die.
The prior art of Chiu in view of Fujii, as explained above, teaches each of the features of claim 7. 
Danello shows that the STIM 62 is in contact with the top surface of the die 35 (Danello: Fig. 4D) but does not teach a dielectric material at the top surface of the die 35 in contact with the STIM 62.
Kim discloses a package similar to that in Chiu including a STIM 117 to transfer heat from an integrated circuit die 105 to a heat dissipating lid 200/300 (supra).  In addition, Kim discloses embodiments in which a dielectric layer (either 107 in Figs. 5B, 5D, and 5E [Kim: ¶ 72] or the “insulating layer” not shown in Fig. 5F [Kim: ¶ 77]) on the top surface of the integrated circuit die 105.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a dielectric layer on the top surface of the integrated circuit die 102 of Chiu in contact with the STIM 154 in order to insulate the integrated circuit die 102 from the STIM 154, as taught in Kim (Kim: ¶ 77; Fig. 5F) or to serve as a recess in which the STIM 154 can be retained, as also taught in Kim (Kim: ¶ 72: Figs. 5B, 5D, 5E).  
This is all of the features of claim 8.

D. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Fujii, as applied to claims 7 and 11 above, and further in view of US 2003/0056392 (“Boroson”). 
Claim 12 reads,
12. The IC package of claim 11, further comprising: gaps in the sealant.  
The prior art of Chiu in view of Fujii, as explained above, teaches each of the features of claims 7 and 11. 
Chiu also show gaps, i.e. “outlet 144”, formed in the tops and sides of the lid 124 that are used to allow air in the space formed between the lid 124 and the package substrate 108 to vent to outside of the package when the STIM 154 is injected into the gap 146 above the integrated circuit chip 102 as well as allowing process outgassing (Chiu: ¶¶ 27, 31; Figs. 1, 2).
Boroson, like Chiu, teaches an electronic device 12 on a package substrate 10 that is covered by a lid 30 using a sealing material 20 (Boroson: ¶ 54; Figs. 5A-5B, 6A-6B, 8A-8C).  Still further like Chiu, Boroson teaches that the lid 30 may have a vent hole 100 to allow gas to escape (Boroson: Figs. 5A-5B).  Boroson further teaches that the vent holes 100 can be formed in the package substrate 10 (Boroson: Figs. 6A-6B; ¶ 55) or gaps can be formed in the sealing material 20 (Boroson: Figs. 8A-8C) for the same purpose of allowing gas from inside the space between the lid 30 and the substrate 10 to vent to outside the package.  In this regard, Boroson states,
FIG. 7C is a schematic sectional view of the highly moisture-sensitive electronic device element 14 taken along section lines 2-2 of FIG. 7A after relative motion 90 of the substrate 10 and the encapsulation enclosure 30 to the point where the substrate 10 and the encapsulation enclosure 30 are spaced apart within a predetermined range, excess ambient gas has exited through the vent holes 100, and the sealing material 20 has been bonded to both the substrate 10 and the encapsulation enclosure 30.  Because excess gas may exit through the vent holes, the ambient surrounding the substrate 10, the encapsulation enclosure 30, and the sealing material 20 is equal to the pressure within spaces defined between the substrate 10, the encapsulation enclosure 30, and the sealing material 20, thereby preventing deformation of the sealing material 20. 
(Boroson: ¶ 56; emphasis added)
FIG. 8A shows a highly moisture-sensitive electronic device element 14 comprising a substrate 10 containing multiple highly moisture-sensitive electronic devices 12 and sealing material 20 surrounding each highly moisture-sensitive electronic device 12 with gaps in the sealing material 20 in close aligned proximity to, but spaced apart from, an encapsulation enclosure 30 encapsulating all of the highly moisture-sensitive electronic devices 12 on the substrate 10.
(Boroson: ¶ 57; emphasis added)
Because excess gas may exit through the gap, the pressure difference within spaces defined between the substrate 10, the encapsulation enclosure 30, and the sealing material 20 relative to the ambient pressure is reduced to thereby prevent deformation of the sealing material 20.  Bonding the sealing material 20 to both the substrate 10 and the encapsulation enclosure 30 may be accomplished by the same methods described in the embodiment of FIGS. 7A to 7D. 
(Boroson: ¶ 58; emphasis added)
Inasmuch as (1) Chiu recognizes the need for vent holes (supra) and (2) Boroson teaches that vent holes for venting gas can be formed in any one or more of the lid 30 (as in Chiu) or the package substrate 10 or the sealing material 20, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the vent holes 144 of Chiu as gaps in the sealing material 134 of Chiu because Boroson proves that it is a matter of design choice as to which element, i.e. lid 30, substrate 10, or sealant 20, the hole or gap is provided. 
This is all of the features of claim 12.

E. Claims 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0026957 (“Atwood”) in view of Chiu.
Claim 13 reads,
13. (Currently Amended) An integrated circuit (IC) package, comprising: 
[1] a package substrate; 
[2] a die; 
[3a] a lid, wherein the die is between the package substrate and the lid, and
[3b] wherein the lid includes a lip portion on an underside of the lid; and 
[4a] a solder thermal interface material (STIM) between the die and the lid, 
[4b] wherein the STIM has a thickness that is less than 200 microns, and
[4c] wherein a height of the lip portion is smaller than the thickness of the STIM.  

 With regard to claim 13, Atwood discloses, generally in Figs. 1-3,
13. An integrated circuit (IC) package, comprising: 
[1] a package substrate 10 [¶ 76]; 
[2] a die 12 [¶ 76]; 
[3a] a lid 20 [¶ 77], wherein the die 12 is between the package substrate 10 and the lid 20, and 
[3b] wherein the lid 20 includes a lip portion [not labeled] on an underside of the lid 20 [“lip portion” is not labeled but is shown as the protrusion from the bottom surface of the lid 20 that forms the cavity 16 in Fig. 1 or the cavity 16 and/or groove 26 in Figs. 2A and 3; ¶¶ ]; and
[4a] a solder thermal interface material (STIM) 18 [¶¶ 77, 81] between the die 12 and the lid 20, 
[4b] wherein the STIM 18 has a thickness [of e.g. 13 to 17 mil = 330 to 432 microns (¶ 83) also 15 mil = 381 microns (¶ 78)] , and
[4c] wherein a height of the lip portion is smaller than the thickness of the STIM 18 [as shown in each of Figs. 1, 2A, and 3].

With regard to feature [4b] of claim 13,
[4b] wherein the STIM has a thickness that is less than 200 microns.  
Atwood does not teach a thickness of the STIM 20 being less than 200 microns, teaching about 330 to 432 micron instead (supra).  
As explained above, Chiu, like Atwood, teaches an integrated circuit package having a STIM 154 between the integrated circuit chip 108 and the heat dissipating lid 124.  As also explained above, Chiu teaches that the thickness of the STIM 154 can be from about 1 to about 8 mils, which is about 25 to about 200 µm (microns).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the STIM 18 in Ihara to be from about 1 to about 8 mils, i.e. from about 25 to about 200 µm, because it would be the substitution of one known thickness range (330 to 432 µm) for the STIM for another (i.e. 25 to 200 µm), which is known to be suitable for the identical purpose of providing heat transfer between the integrated circuit chip and the heat dissipating lid.
As such, the claimed range of “less than 200 microns” is obvious in the absence of unexpected results relative to the prior art range.  these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
This is all of the features of claim 13.

With regard to claims 15, 17-20, Atwood further discloses,
15. The IC package of claim 13, wherein the die 12 includes a metal layer 28 [Atwood: ¶ 81], and the STIM 18 is in contact with the metal layer 28 [as shown in Fig. 3].  
17. (Currently Amended) The IC package of claim 13, wherein the STIM 18 is in contact with the lip portion [as shown in Figs. 1-6].  
18. (Currently Amended) The IC package of claim 13, wherein the lip portion has a thickness between 100 microns and 500 microns [i.e. slightly less than the thickness of the STIM 18 which is slightly less than 330 to 482 microns (supra)].
19. The IC package of claim 13, wherein the STIM 20 includes indium [Atwood: ¶¶ 18-19; claims 5-7, 15-17].  
20. The IC package of claim 13, wherein the lid 20 includes copper or aluminum [i.e. the lid can be aluminum nitride (AlN): ¶¶ 78, 79].
With regard to claim 18 bear in mind the rejection under 35 USC 112(d), above.

With regard to claim 18, Atwood in view of Chiu further teaches,
18. (Currently Amended) The IC package of claim 13, wherein the lip portion has a thickness between 100 microns and 500 microns.
The lip portion would have a thickness slightly less than 25 to 200 microns because said lip would be only slightly less than the thickness of the STIM 18 which would be as thick as about 200 microns in view of Chiu. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

F. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Atwood in view of Chiu, as applied to claim 13 above, and further in view of Kim.
Claim 14 reads,
14. (Original) The IC package of claim 13, wherein the die has a dielectric material at a top surface of the die, and the STIM is in contact with the dielectric material at the top surface of the die.
The prior art of Atwood in view of Chiu, as explained above, teaches each of the features of claim 13. 
Atwood does not teach the features of claim 14. 

Kim teaches a package similar to that in Atwood including a STIM 117 to transfer heat from an integrated circuit die 105 to a heat dissipating lid 200/300 (supra).  In addition, Kim teaches embodiments in which a dielectric layer (either 107 in Figs. 5B, 5D, and 5E [Kim: ¶ 72] or the “insulating layer” not shown in Fig. 5F [Kim: ¶ 77]) on the top surface of the integrated circuit die 105.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a dielectric layer on the top surface of the integrated circuit die 12 of Atwood in contact with the STIM 18 in order to insulate the integrated circuit die 12 from the STIM 18, as taught in Kim (Kim: ¶ 77; Fig. 5F) or to serve as a recess in which the STIM can be retained, as also taught in Kim (Kim: ¶ 72: Figs. 5B, 5D, 5E). 
This is all of the features of claim 14.

IV. Response to Arguments
Applicant’s arguments filed 10/28/2022 with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814